Citation Nr: 9929489	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-09 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected low back disorder, involving lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected low back disorder.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's low back disorder was recently manifested 
by pain on motion, positive straight leg raising, and range 
of motion of 40 degrees of flexion, 0 degrees of extension, 
and 20 degrees of right and left lateral flexion.

3.  The evidence shows functional impairment consisting of 
difficulty performing a squat and getting upright after 
forward bending.

4.  The evidence does not show that the veteran's service-
connected low back disability involves residuals of fractured 
vertebra, complete bony fixation of the spine, or pronounced 
intervertebral disc syndrome with sciatic neuropathy, absent 
ankle jerk, or other neurological findings.



CONCLUSION OF LAW

The criteria for a disability rating of 40 percent, and no 
more, is warranted for the veteran's service-connected low 
back disorder, involving lumbosacral strain.  38 U.S.C.A. §§ 
1155, 5107  (West 1991); 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285-5295  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for a 
low back disability and has asserted that his disability is 
currently worse than rated; medical evidence has been 
submitted which the veteran believes supports his claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO provided the veteran with a recent VA examination.  It 
also obtained medical records that the veteran indicated may 
be available and provided him with a personal video hearing 
before a local hearing officer at the RO.  Overall, the Board 
finds that no further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Rating Schedule).  It 
must be noted that the pyramiding of various diagnoses of the 
same disability is prohibited.  38 C.F.R. § 4.14  (1998).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14  
(1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Board must 
also consider any and all "functional" effects.  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not 
subsumed into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).

In addition, in deciding claims for VA benefits claims, 
"when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the 
claimant."  38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records show that the veteran entered active 
duty with no low back defects noted on his June 1973 
induction medical examination report.  Service outpatient 
records reflect that he was first seen for complaints of low 
back pain in July 1974.  Tenderness was noted, but no muscle 
spasm.  Impression was lumbar spine strain.  An August 1974 
physical therapy record indicates that his back pain was 
incurred while lifting furniture.  Examination revealed 
limitation of mid-thoracic and lumbar spine motion.  Another 
August 1974 service medical record indicates that he 
exacerbated his low back pain with prolonged marching.  The 
veteran was placed on temporary profile.  Records from 
September 1974 show that he complained of sharp pain in his 
low back, radiating to the back of his legs.  Objective 
examination revealed tenderness of the lumbar spine and 
decreased right ankle reflex.  Impression was lumbar sprain.  
A February 1975 outpatient record shows that the veteran 
injured his back filling sand bags.  Impression was chronic 
low back pain.  The veteran was placed on permanent profile 
for his back in March 1975.  A September 1975 record shows 
that he injured his back playing frisbee.  A December 1975 
record shows low back pain due to long-distance driving.  The 
veteran's May 1976 separation medical report reflects that he 
had chronic low back pain.

Subsequent to service, a July 1976 VA examination report 
indicates that the veteran had persistent low back pain.  
Objective findings revealed tenderness and myositis of the 
lumbar muscles, but no atrophy and no significant limitation 
of range of motion.  Diagnosis was lumbosacral strain 
residuals.

A July 1978 VA examination report shows no significant 
objective findings.  X-rays revealed no significant 
abnormalities.  Diagnosis was lumbar strain.

VA outpatient records show that the veteran was seen for low 
back pain beginning in November 1989.  A January 1990 record 
indicates that he had decreased range of motion, pain on 
palpation, right intervertebral tenderness, and difficulty 
standing and getting up and down.  Assessment was low back 
strain with mild sciatic discomfort in legs.  A March 1990 
record indicates that the veteran injured his low back 
lifting a 40 lb. battery.  He was unable to sit down 
comfortably.  Physical examination revealed rather severe 
muscle spasm with marked limitation of range of flexion and 
extension motion.  Assessment was acute lumbosacral strain 
with spasm.  X-rays revealed marginal osteophyte formation at 
L1-L2 with mild narrowing of the joint space from 
degenerative changes.

A May 1992 VA outpatient record shows that the veteran had 
back pain from lifting a heavy object.  An October 1992 
record shows that the veteran strained his back during a fall 
at work.

An April 1993 VA outpatient record shows that the veteran 
reinjured his back on two occasions at work within 2 weeks 
time.  Examination revealed increased pain on ambulation and 
some sciatic radiation down the right leg.  There was 
tenderness, stiffness, and spasm of the lumbar muscles.  
Assessment was low back muscle re-strain; it was a "re-
injury pattern."

A May 1993 private physician's letter reflects that the 
veteran twisted his low back at work while walking on an 
unstable door.  Approximately a week later he injured his 
back while attempting to move some scaffolding.  Physical 
examination revealed a labored gait.  There was restriction 
of flexion and extension motion due to pain.  There was 
minimal tenderness over the right sacroiliac joint, but no 
spasm.  X-rays revealed marked narrowing at L5-S1 with 
osteophyte formation at L1 and L2.  There were no other 
significant findings.  Assessment was lumbar strain 
superimposed on pre-existing lumbar degenerative disc 
disease.

An October 1993 VA examination report indicates that the 
veteran had right-sided low back pain with right thigh and 
knee radiation.  The veteran was unable to perform straight 
leg raising and could not bend forward more than 45 degrees.  
He could squat, albeit very slowly due to pain.  Examination 
revealed no objective pathology.  There was scoliosis.  X-
rays revealed early degenerative disease at L1-L2 and L5-S1.  
Impression was chronic low back strain with right 
radiculitis.

A June 1997 VA magnetic resonance imaging (MRI) report 
reveals that the veteran had a small collection of gas in the 
dorsal aspect of the L5-S1 disc, indicative of disc 
herniation, with considerable disc space narrowing, and 
multilevel bulging annulus from L2 to L5, causing mild canal 
stenosis.

The most recent medical evidence is a November 1997 VA 
examination report.  It reflects, on physical examination, 
that the veteran had no paralumbar spasm, no atrophy, no 
weaknesses, and no neurological deficits.  There was positive 
straight leg raising on the right.  He could forward bend 
only to 40 degrees and had to press his hands on his thighs 
to bring himself to an upright position.  He had 20 degrees 
of right and left bending and 0 degrees of extension.  The 
examiner was requested to render an opinion as to whether or 
not the veteran's current back pathology was related to his 
inservice lumbar strain or to his April 1993 at-work injury.  
The examiner's impression was that the veteran activities in 
service precipitated a degenerative process in his lumbar 
spine and that the civilian back injury exacerbated his 
condition.

The veteran testified at a video hearing before a local 
hearing officer at the RO in August 1998.  During the 
hearing, he stated that he strained his back at work in April 
1993, receiving workman's compensation for a short time.

III.  Analysis

a.  Current manifestations

The RO rated the veteran's low back disorder as 10 percent 
disabling pursuant to DC 5295 of the Rating Schedule, 
pertaining to lumbosacral strain.  38 C.F.R. 
§ 4.71a, DC 5295  (1999).

In making its determination, the RO also held that 
entitlement to service connection for degenerative changes 
and multilevel disc bulging from L2 to L5 with canal stenosis 
was not warranted.  It held that there was no evidence 
relating these low back pathologies to service.  In doing so, 
the RO presumed that the veteran's low back degenerative 
changes were a separate disability, distinct from his 
diagnosed lumbosacral strain (and that, consequently, the 
veteran must separately establish service connection for that 
pathology in order to receive VA disability compensation 
benefits).  The RO is not competent to make such a 
presumption.  Whether or not the current pathology is part of 
the veteran's service-connected low back disorder is a 
medical opinion that can only be rendered by a medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Lay persons are not competent to offer medical 
opinions.).

In this case, the claims file contains a medical opinion as 
to the relationship between the veteran's inservice diagnosed 
lumbosacral strain and his current lumbar strain with 
degenerative disc pathology.  The opinion was specifically 
requested by the RO prior to its December 1997 rating 
decision.  It is contained in the November 1997 VA 
examination report.  The opinion is from a medical 
professional and concludes that the veteran's inservice 
activities precipitated a degenerative process in his lumbar 
spine.  This opinion indicates that the veteran's current 
degenerative changes are related to his service, namely his 
inservice low back disorder.  The opinion also states that 
the 1993 civilian injury exacerbated "this condition," 
again suggesting that his current pathology is part of a 
single disability.

The RO relied on the fact that there was no objective 
evidence of degenerative back pathology prior to 1993, to 
support the conclusion that the veteran's April 1993 injury 
caused the degenerative changes.  However, VA outpatient 
records from April 1993 expressly indicate that the veteran's 
injury represented a "re-injury pattern," rather than a 
distinct injury.  Moreover, the May 1993 private physician's 
letter specifically states that the veteran's degenerative 
disc disease was "pre-existing."  Finally, the Board notes 
that degenerative changes of the veteran's lumbar spine was 
noted on VA X-rays in March 1990, more than 3 years prior to 
the April 1993 accident.

Overall, the Board finds that the veteran first injured his 
low back in service in 1974, a condition that was diagnosed, 
without X-rays or MRI, as a lumbosacral strain.  Thereafter, 
the veteran "re-injured" his low back on several occasions.  
Medical records show that he hurt his back lifting sand bags 
in 1975; playing frisbee in 1975; lifting a battery in March 
1990; lifting a heavy object at work in May 1992; falling at 
work in October 1992; and attempting to move some scaffolding 
in April 1993.  Whether these "re-injuries" caused separate 
pathology or were merely acute exacerbations of his existing 
low back disorder is a determination that can only be made by 
medical professional.  In this case, the medical evidence 
supports the conclusion that his current degenerative changes 
are part of his original, service-connected low back 
disorder.  Therefore, his low back disorder should be rated 
as such.

b.  Proper disability rating

The veteran's low back disorder is currently rated based on 
DC 5295 for lumbosacral strain.  The Board finds that his 
disability may also be appropriately rated under DC 5292 for 
limitation of motion of the lumbar spine, or, alternatively, 
DC 5293 for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
DCs 5292, 5293  (1999).

DC 5292 authorizes a 20 percent disability rating for 
"moderate" limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292  (1999).  "Severe" limitation of 
motion warrants a 40 percent disability rating.  Id.  Here, 
the most recent medical evidence shows that the veteran could 
forward bend only to 40 degrees and had to press his hands on 
his thighs to bring himself to an upright position.  He had 
20 degrees of right and left bending and 0 degrees of 
extension.  The Board finds that this shows moderate-to-
severe limitation of range of motion.  From a functional 
standpoint, DeLuca v. Brown, supra, the Board finds that the 
veteran also had positive straight leg raising and could only 
perform a squat with difficulty.  This functional impairment, 
in addition to the fact that he must use his hands to get 
back upright after bending, supports the classification of 
his limitation of motion as "severe," warranting a 40 
percent disability rating.

A 40 percent disability rating would also be assigned based 
on DC 5293.  That DC authorizes a 40 percent rating for 
"severe" intervertebral disc syndrome, with symptoms of 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings to the site of the diseased disc, with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a, DC 5293  
(1999).  Here, the medical evidence shows that the veteran 
had radiating pain and, at times, lumbar muscle spasm.  He 
also had recurring attacks of pain, especially while 
attempting to lift heavy objects.

The Board concludes that the veteran would not be entitled to 
a 40 percent disability rating under DC 5295.  Such a rating 
would require medical evidence of a listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295  (1999).  These symptoms are not manifested.

In light of the above, the Board finds that a 40 percent 
disability rating is warranted for the veteran's service-
connected low back disorder.

At the same time, it finds that a disability evaluation in 
excess of 40 percent is not currently warranted.  Initially, 
neither DC 5292 or DC 5295 of the Rating Schedule provide for 
a disability rating in excess of 40 percent.  38 C.F.R. 
§ 4.71a, DC 5292, 5295  (1999).  In order to be granted a 
rating in excess of 40 percent, the veteran's low back 
disorder must involve residuals of fractured vertebra with 
abnormal mobility requiring a neck brace (DC 5285), complete 
bony fixation of the spine (DC 5286), or "pronounced" 
intervertebral disc syndrome with symptoms of sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings to 
the site of the diseased disc with little intermittent relief 
(DC 5293).  38 C.F.R. § 4.71a, DC 5285, 5286, 5293  (1999).  
The medical evidence does not show that the veteran's back 
disorder involves residuals of fractured vertebra (DC 5285) 
or a complete bony fixation of the spine (DC 5286).  Thus, 
these DCs are not applicable in this case.  The Board also 
concludes that the veteran does not have "pronounced" 
intervertebral disc syndrome.  As indicated above, the record 
does not show clinical sciatic neuropathy, absent ankle jerk, 
or other neurological findings at the site of his diseased 
discs.  The November 1997 VA examination report indicated 
that there were no neurological deficits.  Even considering 
his functional impairment, the Board finds that a 60 percent 
disability evaluation is not warranted under DC 5293.  See 
38 C.F.R. § 4.71a, DC 5293  (1999).

In sum, the Board finds that the veteran's service-connected 
low back disorder warrants a 40 percent disability rating.  
The veteran has many "severe" manifestations of the back, 
both objective and functional, that make a such a rating 
appropriate.  At the same time, the Board finds that a 
disability evaluation in excess of 40 percent is not 
currently warranted.  The Board finds no diagnostic code for 
back disabilities under the Rating Schedule, and no 
functional effects, that would entitle the veteran to a 
higher rating.


ORDER

An increased rating of 40 percent for the service-connected 
low back disorder, involving lumbosacral strain, is granted, 
subject to the controlling criteria applicable to the payment 
of monetary awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

